Citation Nr: 1720789	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from October 1996 to October 2004.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon, which in part, granted service connection for tinea pedis of the feet, assigning a noncompensable evaluation effective December 12, 2005.  The Veteran appealed for higher initial rating.

Whereas the Veteran previously was scheduled for a Board hearing in April 2010, he cancelled this proceeding in advance of the scheduled hearing date.  See 38 C.F.R. § 20.704(e) (2016).   

The Board's July 2010 decision remanded the appeal regarding tinea pedis, 
also denying increased rating for carpal tunnel syndrome, right and left wrists.  
The Regional Office (through the Appeals Management Center (AMC)) later recharacterized tinea pedis as dermatitis of both feet and hands.  The Board's January 2013 issuance then remanded the appeal, not without first finding informally raised an inextricably intertwined TDIU claim.  The Board took appellate jurisdiction of the matter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).

By December 2014 decision, the Board increased the evaluation for dermatitis of feet and hands to the 30 percent level, effective March 28, 2011.  The TDIU was remanded.  The Board's July 2016 issuance again remanded the TDIU for 
VA Compensation and Pension examination, given difficulty scheduling 
the Veteran for examination.  The matter has now returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In May 2017, after the issue of entitlement to a TDIU was returned to the Board, the RO issued a rating decision increasing the rating for the Veteran's plantar fasciitis to 50 percent, effective November 25, 2016.  This resulted in a combined rating of 100 percent effective that date.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In any event, even if the 100 percent rating did render the issue of entitlement to a TDIU moot, the issue of whether a TDIU is warranted prior to November 25, 2016 would still be on appeal.  Given the higher rating that has been granted, the AOJ should have an opportunity to readjudicate the issue of entitlement to a TDIU in the first instance in light of these changed circumstances.  Consequently, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed appropriate, readjudicate issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

